UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1550


In Re:   MITCHELL SMITH,

                Petitioner.




      On Petition for Writ of Mandamus.      (8:07-cv-02276-AW)


Submitted:   September 30, 2008             Decided:   October 10, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mitchell Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mitchell    Smith      petitions    for    a     writ    of   mandamus,

alleging that the district court has unduly delayed acting on

his petition filed under 28 U.S.C. § 2241 (2000).                        He seeks an

order from this court directing the district court to act.                         Our

review of the district court’s docket sheet reveals that the

district     court     denied      and    dismissed     the     § 2241     petition.

Accordingly,    because      the    district    court    recently       has    decided

Smith’s case, we deny the mandamus petition as moot.                          We grant

leave   to   proceed    in   forma       pauperis,    and     dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                           2